Citation Nr: 0511561	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for left knee retropatellar pain syndrome and 
tibial plateau stress reaction.  

3.  Entitlement to an initial evaluation in excess of 
10 percent for right knee retropatellar pain syndrome and 
tibial plateau stress reaction.  



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from May 1998 to April 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Board remanded this matter in December 2003.  In addition 
to the above issues, the matter of entitlement to an initial 
evaluation in excess of 10 percent for adjustment disorder 
with depressed mood was also on appeal.  In a rating decision 
dated in January 2005, the RO increased the evaluation to 
30 percent.  The veteran subsequently expressed his 
satisfaction with the evaluation and withdrew this matter 
from appeal in a statement dated in January 2005.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence demonstrating 
current disability associated with pes planus.  

3.  Left knee retropatellar pain syndrome and tibial plateau 
stress reaction is productive of pain on motion without 
evidence of laxity or instability.  

4.  Right knee retropatellar pain syndrome and tibial plateau 
stress reaction is productive of pain on motion without 
evidence of laxity or instability.  



CONCLUSIONS OF LAW

1.  Pes planus was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).  

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for left knee retropatellar pain 
syndrome and tibial plateau stress reaction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5003-5014, 5257, 5260, 5261 (2004).  

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for right knee retropatellar pain 
syndrome and tibial plateau stress reaction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5003-5014, 5257, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March 2004 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
specifically advised the veteran of the type of evidence to 
submit in support of his claims and to identify any 
additional information or evidence that he felt would support 
his claims.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

The original rating decision on appeal was issued in February 
2002, subsequent to the enactment of the VCAA.  The veteran 
did not receive a VCAA notice prior to that initial rating 
decision.  Nonetheless, the lack of such a pre-decision 
notice is not prejudicial to the veteran in this case.  The 
VCAA notice was provided by the RO in March 2004, pursuant to 
a Remand dated in December 2003.  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the March 2004 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claims, as evidenced by the January 2005 
supplemental statement of the case (SSOC).  In summary, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claims.  The examination report provides the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records reveal that on the 
report from an enlistment examination dated in March 1998, 
the veteran was shown to have moderate pes planus, 
asymptomatic.  In a June 1998 medical record, it is noted 
that the veteran complained of pain in the left foot from his 
boots.  In a September 2000 medical record, it is noted that 
the veteran had left pes planus, and his gait was mildly 
antalgic.  In an October 2000 medical record, the veteran 
complained of pain when walking mostly when wearing boots.  
The left foot pronated more than the right foot.  Mild 
forefoot varus in the left foot is noted.  
In a September 2001 report of medical history, the veteran 
noted foot trouble.  In the September 2001 examination report 
associated with Medical Evaluation Board proceedings, the 
veteran reported that his feet were normal.  

A Medical Evaluation Board proceedings dated in November 2001 
show that bilateral retropatellar pain syndrome and tibial 
plateau stress reaction had an onset approximately in 1998 
and was incurred during service.  It is noted that the 
veteran had been on a temporary profile since August 2000, 
having first reported his knee injuries in February 2000.  In 
August 2000, it is noted that the veteran's knees were 
further injured during physical fitness training.  X-ray 
studies revealed stress fractures.  Nothing with respect to 
pes planus is indicated.

A report from a VA general examination conducted in January 
2002 reveals the veteran's history of stress fractures in the 
bilateral tibial plateaus with positive patellar compression 
and advanced chondromalacia of the bilateral knees.  The 
veteran continued to complain of bilateral knee pain to an 
extreme basis, despite the use of nonsteroidal anti-
inflammatory medications.  The veteran had no operative 
procedures.  He reported that he used a cane daily for 
ambulation due to feelings of instability of the right knee.  

The examiner noted that the veteran used a cane in the right 
hand with a marked antalgic gait.  There was no evidence of 
soft tissue swelling or joint effusion, and he had point 
tenderness in the right medial joint line.  The right knee 
had limited range of motion secondary to discomfort; 
extension lacked 5 degrees and flexion was to 130 degrees.  
Flexion in the left knee was to 135 degrees with discomfort 
at 125 degrees to 135 degrees.  Extension was to zero 
degrees.  Neither knee had evidence of ligamentous 
instability, and McMurray's test was negative.  The diagnosis 
was chronic bilateral knee pain with retropatellar pain 
syndrome, chondromalacia patellae and tibial plateau stress 
reaction.  

With respect to bilateral pes planus, the veteran reported a 
period of numbness in the bilateral feet during the military, 
but that had since resolved.  The veteran noted discomfort 
when wearing combat boots, but no discomfort when wearing 
tennis shoes.  He had no operative procedures and no specific 
history of injury to the feet.  At the time of examination, 
he had no complaints.  

Examination of the feet was unremarkable.  There was a 
possible mild amount of left pes planus with full loading.  
The veteran was unable to fully weight load on the right 
secondary to fear of right knee instability, but the examiner 
noted that there was complete reformation of the mild 
deformity on the left with unloading.  Otherwise, the mid and 
hindfoot architecture was normal with normal tendo Achilles 
alignment.  The diagnosis was bilateral pes planus, mild.  

A VA outpatient record dated in May 2002 disclosed the 
veteran's history of knee pain, greater in the right than the 
left with popping and giving way.  The examination revealed 
no evidence of crepitus, full range of motion, and that the 
veteran ambulated with a cane.  Also noted is a questionable 
right meniscus tear.  

The Board remanded this matter in December 2003 for 
additional development.  

In a VA examination report dated in October 2004, the 
veteran's in-service history of injury to the bilateral knees 
was reported.  At the time of the examination, the veteran 
reported that he was working for the prior ten months as an 
office worker and had only lost time from work for doctor's 
appointments.  He primarily reported that he had bilateral 
knee pain under the kneecaps, worse on the right than the 
left.  His pain varied, from 5 to 9 out of 10.  After sitting 
for 10 to 15 minutes, he began to have sharp pains beneath 
the patella, worse in cold or bad weather.  He could climb 
one flight of stairs, and then the pain began under the 
kneecaps.  The veteran reported worse pain going downstairs.  
His right knee gave way occasionally, but he had not fallen 
or injured himself.  The veteran wore an Ace wrap on the 
right knee.  His knees did not swell or lock.  Also, his 
knees did not inhibit his daily activities other than getting 
his socks and pants on and off because of decreased range of 
motion.  The veteran reported that his sleep was interrupted 
primarily because of his knee pain, which came and went at 
night, but he did not miss sleep more than one night a week 
and woke up once.  

The examiner noted that the veteran's knees were able to 
extend completely to zero.  He had more atrophy of the right 
vastus medialis than the left and approximately one 
centimeter of circumference of atrophy of the right thigh.  
His extension to zero degrees was painful against resistance 
on the right, but not on the left.  He could flex the right 
knee from zero to 100 degrees before pain set in, and stopped 
at 115 degrees of flexion because of pain on the right.  On 
the left, he could go from zero degrees full extension to 
flexion of 125 degrees and then pain set in, but less than 
the right side.  His medial and lateral collateral ligaments 
were intact with no instability.  McMurray and Lachman signs 
were negative with no instability.  The veteran's patellar 
motion, however, was tender, and he used a lot of quadriceps 
guarding to prevent motion of both patellae.  The examiner 
noted that no real crepitus or fluid in either knee was 
appreciated.  

The examiner noted that the veteran's feet started bothering 
him in basic training and that he was given a wrong boot 
size.  The veteran continued to have pain in his toes, 
arches, and in the heel and was no longer able to walk 
barefoot.  He described his pain as a 4 to 5 on a scale of 
10.  He reported that he was given orthotics, but that made 
his pain worse.  

During the examination, the examiner noted that the veteran 
could walk on his toes and heels, and limped on his right 
knee.  His Achilles tendons were midline.  Examination of the 
feet revealed no weakness or fatigue.  The veteran complained 
of pain in the middle of the long arch and in the distal 
interphalangeal joints.  There was no swelling, redness, or 
deformity, and the range of motion was full and normal for 
all joints of his toes and metatarso-phalangeal joints and 
ankles.  The veteran was not wearing any corrective devices.  
Also, his foot problem had not affected his desk job.  On 
examination, there was no evidence of painful motion, edema, 
weakness, or instability.  He did have tenderness to 
palpation over the lateral insertion of the Achilles tendon 
in the posterior calcaneus bilaterally.  There was no 
redness, swelling, or induration of that area.  

There was no evidence of abnormal weightbearing of the 
veteran's feet, or when walking, or on examination of his 
shoes.  He had no functional limitations on standing and 
walking other than that due to his knees.  The examiner noted 
that there was no evidence of pes planus either on 
manipulation or when watching the veteran stand.  His long 
arch was somewhat flattened during standing, but the examiner 
noted that the veteran weighed in excess of 280 pounds at 5 
foot 10 inches.  The veteran had discontinued with anti-
inflammatories because they caused blood in his stool.  The 
diagnoses were bilateral retropatellar pain syndrome, knees, 
and bilateral calcaneal apophysitic and long arch strain.  

X-ray studies of the feet showed normal results-good quality 
and no abnormalities.  X-ray studies of the bilateral knees 
showed a negative examination with no abnormalities.  

II.  Analysis

Service connection

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  38 
C.F.R. § 3.304(b) (2004).  

If a preexisting disease causes an increase in disability 
during a period of military service, it is presumed that the 
disease was aggravated by the active service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).

Although a layperson is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran claims that his pes planus increased in severity 
throughout his period of service, and that his disability, 
therefore, warrants service connection.  The service medical 
records do reveal that moderate pes planus was noted on the 
enlistment examination dated in March 1998.  Also, medical 
records in service, such as the June 1998 medical record, 
included complaints of foot pain primarily due to his boots.  
In the September 2000 medical record, symptoms associated 
with the veteran's disability manifested by left pes planus 
at that time, were noted as mild.  Although the veteran's 
complaints of foot pain are noted in service records, in the 
September 2001 examination report associated with Medical 
Evaluation Board proceedings, it is noted that the veteran 
himself reported normal feet.  There was no indication of pes 
planus at the time of separation from service.

Thus, although the veteran's disorder was noted at entrance 
into service, and thus he was not presumed sound, there is no 
indication that his disability was aggravated further during 
service.  In other words, there is no medical evidence that 
his preexisting disability caused an increase in disability 
during his period of service, and no presumption that his 
disability manifested by pes planus was aggravated by the 
active service.  38 C.F.R. § 3.306(a).  

Moreover, and most probative in this regard, is the fact that 
during the latest VA examination conducted specifically 
pursuant to Remand directives, the examiner found no evidence 
of current disability manifested by pes planus.  All medical 
findings with respect to pes planus were normal; x-ray 
studies showed no abnormal results.  

In the absence of evidence of worsening in service and 
current disability, the preponderance of the evidence is 
against the claim of service connection.  As there is not an 
approximate balance between the positive and negative 
evidence, the claim cannot be resolved in the veteran's 
favor.  38  U.S.C.A. §§ 1154, 5107.  

Increased ratings

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).

Retropatellar pain syndrome and tibial plateau stress 
reaction is rated pursuant to the rating criteria under 
Diagnostic Code 5014 (2004).  38 C.F.R. § 4.71, Diagnostic 
Code 5014.  The diseases under Diagnostic Codes 5013 through 
5024 are rated on limitation of motion of the affected parts, 
as arthritis, degenerative, except gout which will be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2004).

Other pertinent rating criteria that pertain to disability of 
the knees include: Diagnostic Codes 5257, 5260, and 5261.  
38 C.F.R. § 4.71, Diagnostic Code 5257, 5260, 5261 (2004).  

Under Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is warranted for moderate impairment, and the maximum 
of 30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.

As to Diagnostic Code 5260 for limitation of flexion, upon 
showing flexion limited to 45 degrees, a 10 percent 
evaluation is warranted.  With flexion limited to 30 degrees, 
a 20 percent evaluation is warranted, and a maximum of 30 
percent is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71(a), Diagnostic Code 5260.

Under Diagnostic Code 5261, with extension limited to 10 
degrees, a 10 percent evaluation is assigned.  Where there is 
evidence of extension limited to 15 degrees, a 20 percent 
evaluation is warranted.  Further, with extension limited to 
20 degrees, a rating of 30 percent is warranted.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2004).  

VAOPGCPREC 9-2004 provides that a veteran may receive a 
rating for a limitation in flexion only or a limitation in 
extension only, or the veteran may receive separate ratings 
for limitations in both flexion and extension.  Because pain 
can cause limitation of motion, a rating for limitation of 
motion under DC 5260 or DC 5261 should take into 
consideration the degree of additional range-of-motion loss 
due to pain.  See 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. 
App. 2002, 206 (1995).

In applying section 4.14 in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the United States Court of Appeals for 
Veterans Claims held that separate ratings under different 
diagnostic codes may be assigned where "none of the 
symptomatology for any of [the] conditions is duplicative of 
or overlapping with the symptomatology of the other . . . 
conditions."  Thus, the key consideration in determining 
whether rating under more than one diagnostic code is in 
order is whether the ratings under different diagnostic codes 
would be based on the same manifestation of disability or 
whether none of the symptomatology upon which the separate 
ratings would be based is duplicative or overlapping.  
38 C.F.R. § 4.14.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
if later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts found.  Id. at 
126.  

In view of the fact that the veteran disagreed with the 
initial rating action in which service connection was granted 
for his left and right knee disabilities, his claims are 
considered original claims, which requires the Board to 
review the claims folder in its entirety prior to making any 
final decision.  Fenderson v. West, 12 Vet. App. at 119.  

At the time of the rating decision dated in February 2002 in 
which the RO granted service connection for the veteran's 
bilateral knee retropatellar pain syndrome and tibial plateau 
stress reaction, the competent evidence of record included 
medical findings from a VA examination conducted in January 
2002.  At that time, examination findings showed greater 
disability manifested by pain on the right side than the 
left, that the veteran used a cane, and had a marked antalgic 
gait.  The examiner reported no soft tissue swelling, joint 
effusion, or ligamentous instability.  Some point tenderness 
in the right medial joint line was evident.  The right knee 
had limited range of motion secondary to discomfort; 
extension lacked 5 degrees and flexion was to 130 degrees.  
The left knee had 135 degrees of flexion with discomfort at 
125 to 135 degrees zero degrees extension.  The veteran was 
diagnosed as having chronic bilateral knee pain with 
retropatellar pain syndrome, chondromalacia patella and 
tibial plateau stress reaction.  

VA outpatient records dated in May 2002 show no evidence of 
any limitation of motion associated with the bilateral knees.  
In the examination report dated in October 2004, the veteran 
primarily complained of bilateral knee pain with pain varying 
from 5 to 9 out of 10.  He reported that his right knee 
tended to give way occasionally, but that he had not fallen 
or injured himself.  The veteran's knees did not swell or 
lock, and did not tend to interfere with his daily 
activities.  The veteran was able to extend his knees 
completely to zero, albeit somewhat painful on the right.  
Flexion of the right knee was from zero to 100 degrees and 
the left knee was from zero to 125 degrees.  There was no 
evidence of instability.  The examiner noted no crepitus or 
fluid in either knee.  

Pursuant to the rating criteria under Diagnostic Code 5260, 
the competent evidence of record showed flexion of the right 
knee, at worst, limited to 100 degrees and flexion of the 
left knee limited to 125 degrees.  A compensable evaluation 
under Diagnostic Code 5260 requires flexion of the leg 
limited to 45 degrees.  The competent evidence of record does 
not show such limitations, even when considering functional 
loss due to pain.  Thus, compensable ratings under Diagnostic 
Code 5260 is not warranted.  38 C.F.R. § 4.71, Diagnostic 
Code 5260.  

Further, under Diagnostic Code 5261, a compensable rating 
requires evidence of extension of the leg limited to 
10 degrees.  The evidence of record demonstrates extension 
limited, at worst, to 5 degrees of the right knee and no 
limitations on extension of the left knee.  Therefore, 
compensable evaluations for the veteran's bilateral knee 
disability under Diagnostic Code 5261 is also not warranted 
under these facts.  38 C.F.R. § 4.71, Diagnostic Code 5261.  

Moreover, under Diagnostic Code 5257, disability associated 
with the veteran's service-connected bilateral knee 
disabilities did not meet the criteria for a compensable 
evaluation in that there was no evidence of even slight 
subluxation or lateral instability of either knee.  38 C.F.R. 
§ 4.71, Diagnostic Code 5257.  The medical evidence 
specifically found that there was no instability or lateral 
subluxation in either knee.  

In this regard, a 10 percent rating for each knee was 
assigned pursuant to Diagnostic Code 5014.  38 C.F.R. § 4.71, 
Diagnostic Code 5014 (where an evaluation of 10 percent is 
applied for each major joint affected by limitation of motion 
that is noncompensable under the appropriate diagnostic 
codes).  

Thus, the 10 percent ratings assigned for the veteran's 
bilateral knee retropatellar pain syndrome and tibial plateau 
stress reaction more nearly approximate the level of 
impairment of his service-connected knee disabilities.  
38 C.F.R. § 4.71, Diagnostic Code 5014.  The veteran's 
disability picture more nearly approximates an initial 
evaluation of 10 percent for his left and right knee 
retropatellar pain syndrome and tibial plateau stress 
reaction.  


ORDER

Service connection for pes planus is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for left knee retropatellar pain syndrome and tibial plateau 
stress reaction is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for right knee retropatellar pain syndrome and tibial plateau 
stress reaction is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


